Citation Nr: 0023465	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  94-05 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1976 to November 1982 
and from November 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following remands to the RO in 
January 1999 and January 2000.  


REMAND

The Board issued two previous remands in this case for the 
primary purposes of affording the veteran a VA orthopedic 
examination for evaluation of his service-connected right 
knee disability that included evaluation of functional loss 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The instruction required that the 
examiner have the claims folder for review for the 
examination.  

Review of the February 2000 VA examination report reveals 
that the findings as to functional loss are lacking.  
Specifically, there is no indication whether the veteran had 
pain on knee motion and if so, the extent to which motion was 
limited by pain.  In addition, there are no findings or 
comments as to whether there was any weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The Board 
emphasizes that all of these factors were listed for 
consideration in the remand instruction.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Lastly, as noted by the veteran's representative in 
her June 2000 argument, there is no indication that the 
examiner reviewed the claims folder for the examination.  

The Board also notes that the RO was instructed to attempt to 
verify the veteran's period of naval service.  A review of 
the claims folders fails to reveal any attempt to complete 
that instruction.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  The Board acknowledges that this is the third 
time that this matter is returned to the RO for purposes of 
an adequate VA examination of the right knee.  Although 
delaying final adjudication of the issue is not the Board's 
desired action, a remand is required in order to ensure 
proper evaluation of the veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify, 
though official channels, the veteran's 
periods of naval service, specifically 
any service from November 1982 to 
November 1985.  

2.  The RO should afford the veteran a VA 
orthopedic examination for evaluation of 
the service-connected chondromalacia of 
the right knee.  Range of motion and X-
ray studies should be performed, as well 
as all other indicated tests and studies 
deemed necessary by the examiner.  
Evaluation of such studies by the 
examiner should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review prior to the examination, and 
the examiner is to indicate in the report 
whether a review of the claims folder was 
undertaken.  

The examiner is asked to identify and 
describe any current right knee 
symptomatology, including any functional 
loss associated with the right knee due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  If the examiner 
is unable to provide requested 
information or opinions, the report 
should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for chondromalacia of the right knee.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   
   
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


